DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/22/20 has been entered.

Response to Arguments
	The amendments filed 10/22/20 have been entered. Applicant’s amendments have necessitated the new grounds of rejection below. Claim 1 is now rejected under 102 over Warren (US 2991635 A) and claim 9 is now rejected under 102 over Barrington (US 5228516 A). 

Claim Objections
Claim 1 is/are objected to because they include reference characters which are not enclosed within parentheses.  Specifically, claim 1 recites “a downhole end 175b”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites that the annular piston is fixably attached to the second end of the washpipe. The washpipe is fixably coupled to the mandrel at the washpipe’s first end. However, claim 6 depends from (newly amended) claim 1 which introduces that the “first annular piston fixably secured to the mandrel”. It is not clear whether applicant intends for the annular piston to be attached to the washpipe or the mandrel or whether the washpipe is the mandrel recited in claim 1 (but if so, how the washpipe coupled be fixably coupled to itself at one end).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren (US 2991635 A).
Regarding claim 1, Warren teaches a shock tool (tool of Fig 1) configured to induce axial oscillations in a drillstring during drilling operations (Fig 2-3, Column 5, lines 4-16, the tool has springs 60 which “absorbs and dampen out vibration of the drill bit 30 and drill string” and the tool housings “will tend to reciprocate with respect to one another to various degrees” as “the springs 60 will be free to retract and expand upon the imposition of various forces”, the spring would at least be capable of compressing and uncompressing resulting in some oscillatory motion), the shock tool comprising: 
an outer housing having a central axis (Fig 2-3, housings 10, 24, 26, and 74. Column 2, lines 70-73, “the outer housing 10 is provided with a coupling 24 used in securing another tubular section 26 on the lower end of the outer housing 10”), a first end (Fig 2-3, uphole end of housing 10), a second end opposite the first end of the outer housing (Fig 2-3, downhole end of housing 10), and a passage extending axially from the first end of the outer housing to the second end of the outer housing (Fig 2-3, passage extends from the first end to the second end and houses mandrel 9 to 36); 
a mandrel assembly (Fig 2-3, assembly including 14, 9, and 36) coaxially disposed in the passage of the outer housing (Fig 2-3, the mandrel as defined is coaxial and within the passage of the outer housing 10, 24, 26, and 74) and configured to move axially relative to the outer housing  (Fig 2-3, Column 5, lines 4-16, the tool housings 9 and 10 “will tend to reciprocate with respect to one another to various degrees”), wherein the mandrel assembly has a first end axially spaced from the outer housing (Fig 2-3, the uphole end of the mandrel assembly at the connection with 14 is at least spaced from the top of outer housing along the transverse axis), a second end disposed in the outer housing (Fig 2-3, the downhole end of the mandrel at pipe 36 is within the outer housing 10), and a passage extending axially from the first end of the mandrel assembly to the second end of the mandrel assembly (Fig 2-3, passage 42); 
wherein the mandrel assembly includes a mandrel (Fig 3, mandrel pipe 36) and a first annular piston fixably secured to the mandrel  such that the first annular piston is stationary relative to the mandrel (Fig 3, the portion 54 which extends radially outward from mandrel pipe 36 and is stationary relative to pipe 36), wherein the first annular piston is disposed at the second end of the mandrel assembly (Fig 3, the annular piston 54 is at the downhole end of the mandrel), wherein the first annular piston extends radially outward from the mandrel (Fig 3, the portion 54 which extends radially outward from mandrel pipe 36 which does not contact the outer housing 12 at pipe 36’s uphole portion), wherein at least a portion of the first annular piston that extends radially outward from the mandrel slidingly contacts and sealingly engages the outer housing (Fig 3, Column 3, lines 35-38, “head 54 is formed on the lower end of the member 36 and is provided with suitable packing rings 56 and 0-rings 58 to slidingly seal the head in the tubular extension 26 formed on the lower end of the outer housing 10”), and wherein the portion of the first annular piston that extends radially outward from the mandrel includes a downhole end 175b (Fig 3, downhole end 84) configured to directly contact drilling fluid flowing through the passage of the mandrel assembly during drilling operations (Fig 3, downhole end of the head 84 is at the opening of the mandrel such that fluid flowing from passage 42 is capable of contacting the head at 84).  

Regarding claim 5, Warren further teaches a biasing member (Fig 3, spring 60) disposed about the mandrel assembly in an annulus radially positioned between the mandrel assembly and the outer housing (Fig 3, spring 60 is outside mandrel 9 and within housing 10), wherein the biasing member is configured to generate an axial biasing force that resists axial movement of the mandrel assembly relative to the outer housing (Fig 2-3, Column 5, lines 4-16, the tool has springs 60 which “absorbs and dampen out vibration of the drill bit 30 and drill string” and the tool housings “will tend to reciprocate with respect to one another to various degrees” as “the springs 60 will be free to retract and expand upon the imposition of various forces”).  

Regarding claim 6, Warren further teaches wherein the mandrel assembly includes a washpipe (Fig 3, washpipe 36) having a first end fixably coupled to the mandrel (Fig 3, washpipe 36 is rigidly coupled via threaded connection at 44 to mandrel 9) and a second end distal the mandrel (Fig 3, washpipe 36 is at the downhole end of mandrel 9), and wherein the first annular piston is fixably attached to the second end of (Fig 3, the portion 54 which extends radially outward from mandrel pipe 36 and is stationary and fixed relative to pipe 36).


Claim(s) 9-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrington (US 5228516 A).
Regarding claim 9, Barrington teaches a shock tool (tool of Fig 1A-1J) for reciprocating a drillstring during drilling operations (Column 1, lines 11-13, the tool is used during “the course of drilling and oil well”, Column 2, lines 16-19, the tool has a power mandrel which is telescoped between positions; Abstract, the tool also includes “shock absorber”), the shock tool comprising: 
an outer housing (Fig 1A-1J, outer housing 12) having a central axis (Fig 1A-1J, middle of the housing), an upper end (Fig 1A, uphole end 12, 16), a lower end (Fig 1I, lower end 12, 96), and a passage extending axially from the upper end to the lower end (Fig 1A-1J inner passage where mandrel 176 resides); 
a mandrel assembly disposed in the passage of the outer housing (Fig 1A-1J inner passage is where mandrel 176 resides) and extending telescopically from the upper end of the outer housing (Column 2, lines 16-19, the tool has a power mandrel which is telescoped between positions within the outer housing), wherein the mandrel assembly is configured to move axially relative to the outer housing (Column 2, lines 16-19, the tool has a power mandrel which is telescoped) to axially extend and contract the shock tool (Fig 1A-1J, in telescoping moving, the power mandrel moves to extend/contract the tool), wherein the mandrel assembly includes a  (Fig 1G, mandrel 176, 226 and 176, 182) and a first annular piston fixably coupled to the mandrel (Fig 1G, annular piston 228), wherein the first annular piston extends radially outward from the mandrel (Fig 1G, piston 228 circumscribes the mandrel 176, 226 and 176, 182 and thus extends radially outward), wherein at least a portion of the first annular piston that extends radially outward from the mandrel slidingly contacts and sealingly engages the outer housing (Fig 1G, piston 228 extends radially outward from the mandrel and slidingly and sealingly engages housing 12, 78 via seals 238); 
a second annular piston disposed about the mandrel assembly within the outer housing (Fig 1E, second annular piston 260), wherein the second annular piston is axially positioned between the first annular piston and the upper end of the outer housing (Fig 1E, second annular piston is between the first annular piston 260 below in Fig 1G and the upper end of the outer housing 12, 16 in Fig 1A), wherein the second annular piston is configured to move axially relative to the mandrel assembly and the outer housing, and wherein the second annular piston sealingly engages the mandrel assembly and the outer housing (Fig 1E, second annular piston 260; the piston is threadedly connected to the mandrel assembly at threads 262 and slidingly moves against portions 12, 68 of the outer housing. Seal 282 seals between the piston and the outer housing 12, 68 and seals 272 and 278 seal against the mandrel assembly 176). 
a first annulus radially positioned between the mandrel assembly and the outer housing (Fig 1F, annulus 240), wherein the first annulus extends axially upward from (Fig 1F, annulus 240 is above the first annular piston 228 in Fig 1G,); and 
a first port (Fig 1F, equalizing port 86) extending radially through the outer housing from the first annulus to a radially outer surface of the outer housing (Fig 1F, equalizing port 86 extends through the outer housing 12, 78 into the first annulus), wherein the first port is configured to allow the flow of drilling fluid between the first annulus and a borehole annulus disposed about the shock tool during drilling operations (Fig 1F, the equalizing port 84 in opening through the outer housing 12, would permit the flow of fluid into the first annulus 240 from the exterior of the outer housing 12/borehole annulus when deployed).  

Regarding claim 10, Barrington further teaches wherein the second annular piston is disposed in a second annulus radially positioned between the mandrel assembly and the outer housing (Fig 1E, annular piston 260 is in a second annular portion between the inner mandrel 176 and outer housing 12 as seen), wherein the second annular piston divides the second annulus into an upper section (Fig 1E, upper annulus 252, 264) and a lower section (Fig 1E-1F, lower section annulus 252); wherein the outer housing includes a second port extending radially from the lower section of the second annulus to the radially outer surface of the outer housing (Fig 1F, port 77), wherein the second port is in fluid communication with the lower section of the second annulus (Column 4, lines 24-26, the port 74 is a fill port to fill the lower section of the second annulus).  

(Fig 1D, seals 250 are towards the upper end of the outer housing and between the mandrel 176 and housing 12); 
a hydraulic oil chamber radially positioned between the mandrel assembly and the outer housing (Fig 1D, annular chamber 252; Column 7, lines 23-32, “An irregular shaped, generally annular oil chamber 252 is defined between upper power mandrel 226 and housing 12 and has an upper extent defined by seals 250 [….] The oil chamber 252 is filled with hydraulic oil”), wherein the hydraulic oil chamber extends axially from the annular seal assembly to the second annular piston (Fig 1D-1E, annular space spans from at least above second annular piston 260 to the annular seals 250).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2991635 A), in view of Barrington (US 5228516 A).
 (Fig 3, piston 44) moveably mounted to the mandrel assembly (Fig 3, Column 3, lines 24-30, the piston/head 44 is threadedly attached to the mandrel and thus is able to be moved relative to the mandrel), wherein the second annular piston is disposed in a first annulus radially (Fig 3, piston 44 is in the annular space between the mandrel 9 and 36 and the outer housing 10), wherein the first annulus is axially positioned between the first annular piston and the first end of the outer housing (Fig 2-3, first annulus as defined is between the first piston/head 54 and the uphole end of the housing 10); wherein the second annular piston is configured to move axially relative to the mandrel assembly (Fig 3, Column 3, lines 24-30, the piston/head 44 is threadedly attached to the mandrel and thus is able to be moved relative to the mandrel) and the outer housing (Fig 3, annular piston 44 slides within the outer housing 10).  
	While Warren teaches the second annular piston is within the outer housing (Fig 3 piston 44 is within housing 10), Warren is silent on the second annular piston is disposed between the mandrel assembly and the outer housing. 
	Barrington teaches the second annular piston is disposed between the mandrel assembly and the outer housing (Fig 1G, annular piston is circumscribes the pin end of the mandrel 182, 226 and is within outer tubular 78).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Warren by having the second annular piston is disposed between the mandrel assembly and the outer housing as disclosed by Barrington by having two box end connections for the 

Regarding claim 3, Warren further teaches wherein the second annular piston divides the first annulus into a first section (Fig 2-3, section above the piston 44) and a second section (Fig 2-3 section below piston 44), wherein the first section of the first annulus is axially positioned between the second annular piston and the first end of the outer housing (Fig 2-3, section is above piston 44 and below the uphole end of housing 10) and the second section of the first annulus is axially positioned between the second annular piston and the first annular piston (Fig 2-3, section is below piston 44 and above piston 54); wherein the outer housing includes a first port extending radially from the passage of the outer housing to a radially outer surface of the outer housing (Fig 3, port 52 extends from the inner bore of the outer housing through the outer housing, as seen in the Figure), wherein the first port is in fluid communication with the second section of the first annulus (Fig 1-3, port 52 in in fluid communication of the wellbore annulus by virtue of extending through the outer housing which is in communication with the inner bore of the mandrel 9 and subsequently “in fluid communication” with the first annulus because of openings 82).  

Regarding claim 4, Warren further teaches an annular seal assembly positioned between the outer housing and the mandrel assembly proximal the first end of the outer  (Fig 2, at the uphole end of the outer housing there are annular seals 76); a hydraulic oil chamber radially positioned between the mandrel assembly and the outer housing (Fig 2-3, within the first annular section there is a fluid chamber 70 which is capable of containing oil such as oil based mud and imparts hydraulic fluid force to the tool), wherein the hydraulic oil chamber extends axially from the annular seal assembly to the second annular piston (Fig 2-3 the chamber 70 is bound between the seal assembly 76 and second annular piston 44).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.N.Y./Examiner, Art Unit 3676